DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects group I, species A1 and species B1 reading on Claims 1-14, with traverse. However, the traverse is mute since Claim 1 is allowable and accordingly the subsequent rejoinder is noted. 
Claim 1 is allowable. The restriction requirement groups I-III and the various species, as set forth in the Office action mailed on 11/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-20, directed to the non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including superstrate comprising: a body having a diameter, wherein the body fits within a projected square, wherein the projected square has a length equal to the diameter of the body; and a first projection extending from the body within the projected square, as disclosed in Claims 1, 14 and 18.
	In the instant case, Matsuda et al. (US 5,679,610) discloses a method of planarizing a semiconductor workpiece surface using preheated means “plate” to apply pressure on a surface layer 26, such as spin-on-glass.
	Zhu et al. (US 2010/0308008) discloses a nanoimprint lithography method using a template 24 with controlled adhesion between the template and UV cured polymer for proper release.
Berland et al. (US 2015/0077832) disclose an electrochromic insert adapted to be fitted into an existing window frame allowing an existing window to be retrofit to have the benefits of electrochromic. The insert may have a scaffold that fits into a window frame.  Securing the insert to the frame may occur through a variety of ways including a bracket, a flexible tab, a brace, a screw, a bolt, a projection, a detent, and an adhesive; wherein the system comprising a superstrate;  an electrochromic device fixed to the superstrate; a securement system connected to the superstrate for securing the superstrate to a window frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898